        Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 1 of 13



                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MARYLAND


 BROCK STONE, et al.,

                        Plaintiffs,                       Case 1:17-cv-02459-GLR

 v.                                                       Hon. George L. Russell, III

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                        Defendants.


      DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY COMPLIANCE
      WITH THE MAGISTRATE JUDGE’S MEMORANDUM OPINION AND ORDER

                                       INTRODUCTION

        A stay of the Magistrate Judge’s Memorandum Opinion and Order, ECF Nos. 299, 300, is

warranted to prevent the disclosure of thousands of deliberative documents from the Department

of Defense (“DoD”) and the Military Services. The balance of harms weighs overwhelmingly in

Defendants’ favor because DoD will suffer immediate, irreparable harm absent a stay, as a result

of the disclosure’s chilling effect on discussions regarding sensitive personnel and national

security matters. In contrast, the only harm Plaintiffs would suffer would be a delay in receiving

deliberative documents that they have not established any need for.

        This Court previously stayed the Magistrate Judge’s 2018 discovery order, which ordered

disclosure of the same categories of documents at issue here, in light of the related Ninth Circuit

mandamus proceedings.        See Order at 22 (Nov. 30, 2018), ECF No. 227 (“Stay Order”).

Defendants now ask that the Court simply take the same approach it did previously. It would be

anomalous for the Court not to grant a stay here.

        Plaintiffs’ brief in opposition, ECF No. 306 (“Opp’n”), is long on heated rhetoric but short

                                                 1
        Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 2 of 13



on persuasive rebuttals to the legal and factual showings made in the Government’s Motion for

Stay, ECF No. 301 (“Mot.”). Rather than engaging in “persistent delay tactics” as Plaintiffs

contend, Opp’n at 1, Defendants have simply sought to prevent the disclosure of privileged

documents where Plaintiffs have not established an adequate need to overcome the Government’s

interests in confidentiality. Defendants’ arguments are well founded, as shown repeatedly by this

Court in granting Defendants’ prior motion to stay and their motion for reconsideration regarding

the Court’s resolution of the Magistrate Judge’s deliberative process ruling. See Stay Order at 22;

Mem. Op. at 10–11 (Sept. 3, 2019), ECF No. 267. It has also been shown by the Ninth Circuit in

taking the extraordinary step of granting the writ of mandamus and, now, staying another

overbroad deliberative process ruling. Karnoski v. Trump, 926 F.3d 1180, 1208 (9th Cir. 2019);

Order, In re Trump, No. 20-70365 (9th Cir. Feb. 13, 2020), ECF No. 3. Plaintiffs’ continued

failure to make the showing required for further disclosures shows that the Motion to Stay should

be granted.

                                         ARGUMENT

I.     The Court Should Stay Compliance with the Order and Opinion Because All Relevant
       Factors Weigh in Favor of a Stay.

       Defendants’ opening brief showed that a stay should be issued based on all the relevant

factors—in particular the balance of harms between the parties and the Defendants’ likelihood of

success on the Objections—and for the reasons of judicial economy that this Court previously

relied on to stay a similar discovery order in recognition of parallel Ninth Circuit proceedings.

Mot. at 4–14.

       Indeed, this Court stayed the Magistrate Judge’s prior discovery order, which ordered

disclosure of the same categories of deliberative documents. See Stay Order. The Court explained

that the Ninth Circuit was considering a mandamus petition concerning the Karnoski district

                                                2
        Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 3 of 13



court’s order compelling disclosure of documents that “significant[ly] overlap[ped]” with the

deliberative documents Plaintiffs seek in this case. Id. at 21. The Court reasoned that granting a

stay “could avoid duplicative litigation” and that denying a stay “would impose a burden on

Defendants by requiring them to disclose deliberative documents that are currently being withheld

under a stay in the Ninth Circuit.” Id. at 21–22. The Court also emphasized that “[w]hile granting

a stay may burden Plaintiffs by delaying the litigation, the Court has a strong interest in consistency

with the parallel proceedings in the Ninth Circuit.” Id. at 22. Here, the Ninth Circuit is again

considering many of the same documents in mandamus proceedings, and the Ninth Circuit

similarly granted a stay of the district court’s production order.

       There is no reason for this Court to deviate from its previous decision to grant a stay.

Plaintiffs’ arguments in response are unavailing.

       A.      Balance of Harms.       First, Plaintiffs’ brief fails to show that the balance of harms

weighs in their favor. To begin, Plaintiffs do not even acknowledge the large body of binding and

persuasive authorities cited in the Motion establishing that the forced disclosure of privileged

information constitutes irreparable injury. See Mot. at 7–8.

       Instead, Plaintiffs contend any harms to the Government are “slight,” because the

Magistrate Judge provided for the possibility that Defendants may move for a protective order if

they “have specific and well-defined objections based upon the level at which the documents were

issued.” Mem. Op. at 11 (Apr. 9, 2020), ECF No. 299. Defendants explained in their motion to

stay that protective orders limiting dissemination of material do not resolve the concerns

underlying the deliberative process privilege. Mot. at 14 (citing Perry v. Schwarzenegger, 591

F.3d 1147, 1164 (9th Cir. 2009)). Plaintiffs contend in response that the Magistrate Judge’s Order

contemplates protection from production as well.



                                                  3
        Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 4 of 13



       But that is not readily apparent from the Opinion and Order. The Magistrate Judge has

ordered the disclosure of thousands of privileged documents. And the Magistrate Judge has

already rejected unrebutted evidence from DoD about the substantial harms to the deliberative

process resulting from mass disclosure of deliberative materials, as well as evidence demonstrating

that the documents involve senior military and civilian leaders, including the Secretary of Defense,

as well as individuals at all other levels of the DoD and Military hierarchy. Decl. of Robert E.

Easton ¶¶ 24, 30, 31, 34 (Oct. 25, 2019), ECF No. 281-1. Thus, it is not clear what effective relief

could be sought to limit the current order, and it seems exceptionally unlikely that it would protect

more than a tiny fraction of the thousands of privileged documents subject to the Order. Moreover,

asking the Magistrate Judge to reconsider his decision as to some subset of the materials

(unidentified in the order) based on the same chilling effect concerns makes little sense,

particularly where the Magistrate Judge has already indicated his skepticism of any potential

motion for protective order. Mem. Op. at 12 (Apr. 9, 2020), ECF No. 299 (indicating the

Magistrate Judge may view such motions as of a piece with purported “persistent delay tactics”).

In any event, Plaintiffs have not explained why the current disclosure order would not constitute

irreparable injury.

       Plaintiffs also have not established any competing harm sufficient to outweigh the

irreparable injury caused by mass disclosure of privileged material. Plaintiffs argue that they are

harmed by Defendants’ actions as alleged in the complaint and that this “litigation can[not] move

forward” to a resolution of the merits of that complaint until the parties’ privilege disputes are

resolved. Opp’n at 9. But that argument simply assumes the truth of the premise on which it

relies, namely that production of further privileged materials is necessary to resolve this case. As

Defendants explained in the Objections, Plaintiffs have already received the information the Court



                                                 4
        Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 5 of 13



held to support their Rule 56(d) response to Defendants’ motion for summary judgment. Defs.’

Objections at 18–19, ECF No. 302 (citing Mem. Op. at 50–51 (Aug. 20, 2019), ECF No. 263).

Defendants stand ready and willing to move again for summary judgment and resolve this long-

running challenge to DoD’s policy.        Plaintiffs’ strategic decision to continue pressing for

deliberative disclosures they have no demonstrated need for does not establish that a stay would

harm Plaintiffs sufficiently to outweigh the Government’s harm from disclosure.             That is

particularly true when comparing the harm of a brief delay in production versus the impossibility

of undoing disclosure once it has occurred. See Providence Journal Co. v. FBI, 595 F.2d 889, 890

(1st Cir. 1979) (“balance of hardship” favors a stay when weighing the harm of “postpon[ing] the

moment of disclosure” against the “total and immediate divestiture of appellants’ rights to have

effective review in this court”); see also In re Copley Press, Inc., 518 F.3d 1022, 1025 (9th Cir.

2008) (“[O]nce information is published, it cannot be made secret again.”).

       B.      Likelihood of Success on the Objections. Plaintiffs also fail to rebut Defendants’

substantial showing of a likelihood of success on their Objections to the Opinion and Order. 1

       1.      First, Plaintiffs have not shown that the Magistrate Judge correctly applied the

Cipollone factors to find a sufficiently compelling need to warrant disclosure. Plaintiffs provide

no explanation for why the numerous types of information contained in their three broad categories

are actually relevant to these proceedings. Contrary to Plaintiffs’ assertion in their brief that

Defendants have not “challenged the relevance” of the documents sought, Opp’n at 14, Defendants

have shown in their Objections—and in their prior briefing to the Magistrate Judge—that the

relevance of this information is minimal to non-existent. Defs.’ Objections at 14–18, ECF No.



1
  This discussion is largely confined to responding to Plaintiffs’ arguments in their opposition to
the Motion to Stay. Defendants will respond to the arguments in Plaintiffs’ opposition to the
Objections, ECF No. 308, in a separate brief filed by May 21.
                                                 5
        Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 6 of 13



302; Defs.’ Suppl. Brief at 18–27, ECF No. 281. Plaintiffs also do not explain why the Cipollone

factor regarding availability of other evidence weighs in their favor where they have already

obtained the core deliberations of the Panel of Experts for which they have long claimed a need.

See Mem. Op. at 50–51 (Aug. 20, 2019), ECF No. 263 (citing Declaration of Marianne F. Kies,

ECF No. 163-16). The Magistrate Judge did not consider whether the voluminous information

already disclosed, both privileged and non-privileged, suffices for Plaintiffs to litigate this case or

whether still more deliberative disclosures are necessary. In this essential respect, the Magistrate

Judge in fact “failed to evaluate the current record.” Contra Opp’n at 14.

       Further, Plaintiffs have not shown that the Magistrate Judge adequately weighed the

Government’s confidentiality interests. Plaintiffs do not dispute that the Magistrate Judge did not

cite or discuss the unrebutted evidence that Defendants submitted regarding the chilling effect of

mass disclosure. The Magistrate Judge’s bare statement that Plaintiffs point to—holding that

Defendants have not made a “particularized showing” of a chilling effect, see Opp’n at 15—cannot

suffice where it is not supported by any discussion of the Government’s unrebutted evidence or

explanation for why it is inadequate.

       Plaintiffs’ attempt to rehabilitate the Magistrate Judge’s summary rejection of Defendants’

concerns about mass disclosure, which he deemed “far-fetched,” should similarly be denied. See

Opp’n at 15. The Magistrate Judge made this statement in responding to Defendants’ argument

that disclosure of “all the deliberative documents” would have a chilling effect. Mem. Op. at 9

(Apr. 9, 2020), ECF No. 299 (quoting Defs.’ Suppl. Brief at 31, ECF No. 281). In response, the

Magistrate Judge deemed Defendants’ concerns far-fetched, seeming to misconstrue Defendants’

position to be that disclosure of any single document would necessarily have catastrophic

implications for the deliberative process. See id. at 9. As the very sentence quoted by the



                                                  6
        Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 7 of 13



Magistrate Judge shows, though, Defendants’ position is that the mass disclosure of deliberative

material that Plaintiffs seek will have a serious chilling effect, not that the disclosure of any single

document necessarily would. That the Magistrate Judge’s ruling appears to be based in part on

such an essential misapprehension of Defendants’ position alone indicates that the Opinion and

Order should not be upheld.

       Plaintiffs’ broader attack on the Government’s purportedly “all-or-nothing approach” to

applying the deliberative process privilege should also be rejected. Opp’n at 15. It is Plaintiffs

who from the beginning have taken the position that the deliberative process privilege should not

apply at all in this case. Pls.’ Mem. in Support of Mot. to Compel at 2, ECF No. 177-3 (arguing

in Plaintiffs’ initial motion to compel that the “deliberative process privilege is inapplicable in a

case such as this one”). When that approach failed, Plaintiffs fell back on asking the Court to

apply the Cippolone factors to three categories of information far too broad to permit a proper

consideration of whether they could overcome the Government’s valid assertions of privilege. It

is Plaintiffs that have taken an all-or-nothing approach to attempting to overcome the deliberative

process privilege.

       In sum, Plaintiffs fail to grapple with the fact that it is their burden to establish that the

deliberative process privilege has been overcome, something the Magistrate Judge also did not

recognize. Compare Mem. Op. at 6 (Apr. 9, 2020), ECF No. 299 (holding that Defendants bear

the burden of persuasion on Plaintiffs’ motion), with, e.g., Redland Soccer Club, Inc. v. Dep’t of

Army, 55 F.3d 827, 853 (3d Cir. 1995) (holding that the party seeking to overcome the deliberative

process privilege bears the burden of persuasion). And as the Federal Rules dictate, the default

rule is that privileged documents are not subject to discovery. See Fed. R. Civ. P. 26(b)(1) (stating

that the “scope of discovery” includes “nonprivileged matter[s]”). Plaintiffs can only overcome



                                                   7
        Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 8 of 13



the hurdle of that default rule if they establish a compelling need for those privileged materials.

See Defs.’ Objections at 10–19, ECF No. 302. Defendants are likely to succeed in showing

Plaintiffs have not done so.

       2.      Plaintiffs also have not shown that the Magistrate Judge adequately followed this

Court’s instruction to consider whether “greater deference” is warranted as to particular documents

because of “who is involved.” Mem. Op. at 10–11 (Sept. 3, 2019), ECF No. 267. Plaintiffs’ only

arguments in response are to once again attack the Defendants’ purported all-or-nothing approach

to the privilege and to point to the protective order procedure discussed above. On the former

point, Defendants have put forward clear evidence of the chilling effect that Plaintiffs’ requested

disclosures would cause, and have demonstrated the kinds of officials and employees party to the

documents in Plaintiffs’ three categories. They need do no more. That Plaintiffs’ categories are

too broad to permit Defendants to make a more granular argument in response is not a basis to

elide this Court’s instruction; it is a basis to reject Plaintiffs’ categories and their claim to have

overcome the privilege.

       As for the protective order procedure, Defendants respectfully submit that this simply does

not cohere with the Court’s instructions. Those instructions did not contemplate a procedure where

the Magistrate Judge would consider whether to apply “greater deference” as to only a subset of

documents in Plaintiffs’ categories, after disclosure had already been ordered, and based on a last-

chance motion akin to a request for reconsideration with relief possibly including the prevention

of disclosure. The Court’s instructions, and the law more generally, contemplate a more rigorous

and deferential approach to resolution of the privilege.

       3.      Plaintiffs also have not shown that the Magistrate Judge adequately considered

whether the categories of documents at issue in Plaintiffs’ motion are overly broad. Plaintiffs



                                                  8
        Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 9 of 13



assert the Magistrate Judge resolved this point by stating that Defendants have “knowledge of the

documents that comprise each of the three categories” and described the types of documents “in

detail.” Opp’n at 12 (quoting Mem. Op. at 2–3 (Apr. 9, 2020), ECF No. 299). But this statement

is simply inapposite. Defendants’ primary point regarding the breadth of Plaintiffs’ categories is

that the categories are too broad—encompassing too many types of agency employees, categories

of documents, and subject matters—to permit the Court to adequately consider the Cipollone

factors. Indeed, explaining this essential limitation on the Court’s ability to review the categories

is why, as the Magistrate Judge recognized, Defendants described the documents at issue “in

detail.” See Defs.’ Objections at 23–25, ECF No. 302. But the Magistrate Judge said nothing at

all in response to this argument. He certainly did not explain how it was possible to adequately

evaluate the Cipollone factors as to documents involving such disparate topics as media strategy

and personnel policy or involving such disparate officials as low-level civilian career employees

and the Secretary of Defense himself. See id. The fact that Defendants can describe the documents

subject to Plaintiffs’ categories does not satisfy the Magistrate Judge’s obligation to consider

whether the documents in those categories can be assessed en masse under the Cipollone factors.

       For all of these reasons, Defendants have made a strong showing that the Magistrate

Judge’s Opinion and Order are contrary to law and should be set aside. 2 This factor accordingly

weighs in favor of a stay.

       C.      Judicial Economy and Duration of Stay. The remaining stay factors also weigh

in Defendants’ favor. Judicial economy would be served by a stay pending the Court’s resolution



2
 For purposes of the deliberative process ruling under challenge, Defendants have withdrawn their
objection to the Magistrate Judge’s findings of fact regarding whether the “circumstances
regarding readiness and deployability” changed sufficiently between 2016 and 2018 to warrant
creation of a new policy. See Notice, ECF No. 307. Defendants’ remaining objections, however,
warrant vacating and setting aside the Order and Opinion in full as contrary to law.
                                                 9
       Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 10 of 13



of the Objections. In the absence of a stay, the Magistrate Judge’s Opinion and Order would have

the effect of mooting a substantial part of the pending proceedings at the Ninth Circuit in Karnoski

by causing the release of a large proportion of the documents at issue in that proceeding (as well

as any similar proceeding that may be necessary in this circuit). That outcome would be

inconsistent with the Court’s prior approach to a nearly identical scenario less than two years ago.

See Stay Order at 22. And Defendants do not seek a limitless stay, but only a brief stay to permit

the Court an opportunity to review the currently pending Objections and, should they be rejected,

a reasonable opportunity for the Solicitor General to seek appellate relief if he so chooses.

       Plaintiffs distinguish the Court’s prior stay order by arguing that the current Karnoski

appellate proceeding is “procedurally distinct” because the Ninth Circuit has issued an

administrative stay and has not yet acted on Defendants’ request for a full stay. Opp’n at 8.

However, by granting an administrative stay, the Ninth Circuit has stopped the disclosure of

documents pursuant to a similar discovery order as the one at issue here. Accordingly, the same

concerns for judicial economy and comity militate in favor of a stay in this case too. See Stay

Order at 21–22 (describing a “strong interest in consistency with the parallel proceeding in the

Ninth Circuit” and recognizing the harm caused by disclosure of “deliberative documents that are

currently being withheld under a stay in the Ninth Circuit”).

II.    The Court’s September 2019 Order Denying a Further Stay Does Not Support
       Plaintiffs’ Position.

       Plaintiffs also contend the Court should deny a stay for the reasons it denied one in

September 2019, arguing the “conditions now are substantially the same as they were” at that time.

Opp’n at 7. Plaintiffs’ position is untenable.

       The situation now is far from “substantially the same” because there is now a pending order

to disclose thousands of deliberative documents. In denying Defendants’ motion for a stay in

                                                 10
        Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 11 of 13



September 2019, in contrast, the Court deemed Defendants’ stay request essentially moot, finding

no hardship warranting a stay because the Court concurrently vacated the Magistrate Judge’s prior

order to produce deliberative documents. See Mem. Op. at 14 (Sept. 3, 2019), ECF No. 267

(explaining that “Defendants will not, at this point in time, be forced to produce the documents

they contend will result in irreparable harm”). The Court similarly found this fact essential in

balancing potential harm to Plaintiffs from a stay. Id. at 14–15.

       Moreover, the Court found that the duration of the stay and judicial economy weighed

against a stay in September 2019 because the Court construed Defendants’ request as contingent

on possible Fourth Circuit proceedings. The Court observed that those proceedings were unlikely

to occur in light of the Court’s partial vacatur of the Magistrate Judge’s prior order. Id. at 15–16

(stating the “prospect” of Defendants seeking appellate review was “highly unlikely given that the

Court will vacate” the Magistrate Judge’s ruling on deliberative process privilege). Defendants’

current Motion to Stay does not rely on any “unlikely” or hypothetical proceedings; it asks the

Court for a stay of disclosure of a mass of deliberative documents pending its adjudication of the

Objections to the Opinion and Order, which will shortly be fully briefed. Although Defendants

also ask that the stay extend for a reasonable period following the Court’s decision on those

Objections to permit the Solicitor General an opportunity to seek appellate relief if he chooses to,

this is consistent with the Court’s prior decision in September 2019. The Court there provided a

brief stay for that exact purpose. Id. at 16–17. 3

       Unlike the Court’s previous denial of an essentially moot stay request, the circumstances




3
 The Court provided a 48-hour stay pending possible appeal in light of Plaintiffs’ consent. Mem.
Op. at 16–17 (Sept. 3, 2019), ECF No. 267. To the extent any stay pending possible appeal
becomes necessary following the Court’s ruling on the Objections, Defendants request the stay
extend at least two weeks from the date of the ruling.
                                                     11
       Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 12 of 13



now are far more similar to that facing the Court in November 2018, when the Court stayed a

discovery order covering the same categories of documents as at issue here in light of a parallel

Ninth Circuit proceeding covering substantially the same information. See Stay Order. A stay is

warranted again.

                                        CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court stay the

Magistrate Judge’s Memorandum Opinion and Order pending the Court’s resolution of

Defendants’ Objections to the Opinion and Order. Defendants also ask that the stay extend for a

reasonable period following the Court’s decision on the Objections to allow the Solicitor General

the opportunity to consider whether to seek appellate relief if the Court upholds the Opinion and

Order in whole or in part.

Date: May 8, 2020                                   Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General
                                                    Civil Division

                                                    DAVID MORRELL
                                                    Deputy Assistant Attorney General

                                                    ALEXANDER K. HAAS
                                                    Branch Director

                                                    ANTHONY J. COPPOLINO
                                                    Deputy Director

                                                    /s/ Courtney D. Enlow
                                                    COURTNEY D. ENLOW
                                                    ANDREW E. CARMICHAEL
                                                    Trial Attorneys
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    Telephone: (202) 616-8467
                                                    Email: courtney.d.enlow@usdoj.gov



                                               12
Case 1:17-cv-02459-GLR Document 309 Filed 05/08/20 Page 13 of 13



                                    Counsel for Defendants




                               13
